 In theMatter ofEMERSONRADIO &PHONOGRAPH CORPORATIONandLOCAL 430,UNITED ELECTRICAL,RADIO & MACHINE WORKERS OFAMERICA,C. I. 0.-Case No. C--2022.Decided August 24,1942Jurisdiction:radios, phonographs, and related products manufacturing industry.Unfair Labor PracticesIn General:employerheldresponsible for activities of its working supervisorsdespite their admission to membership in union and agreement of parties toinclude them insproposed consent election ; activities of a person who was nota supervisor in distributing certain literatureheldattributable to employer.Interference, Restraint, and Coercion:attempting to discourage employees' in-terests in union by promising wage raises and other personal gains; arrangingmeeting of union employees to discuss possibility of raises without the neces-sity of having the union ; demoting a supervisory employee after his refusalto remove union button; assigning difficult work to another union employee;attempts to initiate an "inside" organization ;organizinga "social club" todivert the attention of employees from the union; interference through super-visory employees with impending consent election.Company-Dominated Union:formation as a result of employer's long campaignagainst the "outside" union from loosely organized group formed to combat"outside" union during election campaign when consent election was calledoff, and when such transformation appeared necessary for recognition, asopponent of the "outside" union-support through assistance from supervisorwho: assisted in the preparation and distributionof leaflets;wore buttonsbearing "inside" union insignia ; and engaged in arguments with employees onits behalf.Remedial Orders:employer ordered to cease and desist unfair labor practicesand to disestablish dominated organization.Practice and Procedure:agreements pursuant to which charges were withdrawnheldnot binding upon the Board.Mr. Frederick R. Livingston,for the Board.Mr. David B. WilliamsandMr. Jacob Krisel,of New York City,for the respondent.Mr. Frank ScheinerandMiss Ruth Roemer,of New York City, forthe Union.,Muccia & Muccia,byMr. Carrol A. Muccia;of New York City, forthe Independent.Miss Marcia Hertzmark,of counselto theBoard.,43 N. L.R. B., No. 90.613 614DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Local 1206, United Electrical, Radio& Machine Workers of America, C. I. 0., which, together with Locals434 and 430 of the same union, is herein called the Union,' the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Second Region (New York City), issued its complaintdated March 12, 1942, against Emerson Radio & Phonograph Co,r-poration, New York City, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.panied by notice of hearing, were duly served upon the respondent,theUnion, and Independent Employees Association of EmersonRadio, herein called the Independent.The complaint alleged- in substance that the respondent initiated,sponsored, and dominated a labor organization known variously as theFleeting Hour Club, herein called the Club, and the Independent; andthat the respondent expressed disapproval'of'the Union, interrogatedemployees concerning their union affiliation, urged its employees to re-frain from assisting the Union, urged them to assist and joint the Cluband the Independent, urged its employees to vote against any union ina certain scheduled election, and kept under surveillance the activitiesof the Union.On March 21, 1942, the respondent filed its answer denying thecommissionof any unfair labor practices.On March 30 and againon April 9 the respondent filed at the hearing additional answersalleging an agreement between the respondent and the Union for thewithdrawal of certain charges which were similar to, or the same as,the charges in this case and a further agreement, by which the Unionallegedly agreed not to assert any claims regarding acts prior toMay 10, 1941.The answers asserted that the Union was estoppedfrom prosecuting its charges in this proceeding by reason of the al-leged agreements.On motion by counsel-for the Board, at the hear-'The charge in this case ' as filed by Local 1206, which started the organizationalcampaign at the respondent's plantItwas shown at the healing that'Local 1206 andLocal 434 have since merged with Local 430 of the sane union- EMERSON RADIO & PHONOGRAPH CORPORATION615ing, these supplemental answers were stricken as irrelevant.2OnMarch 21 the Independent filed its answerdenying theallegationsof the complaint insofar as they referred to the Independent. Italso alleged that it represented a majority of the workers and re-quested that it be certified as their exclusive representative.On mo-tion by counsel for the Board, at the hearing, these affirmative allega-tions were stricken as irrelevant.Pursuant to notice,a,hearing was held in New York City, fromMarch 23 through April 18, 1942, before Tilford E. Dudley, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent,the Independent,and the Union were represented bycounsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.3At the close of theBoard's case,the respondent and the Independent moved to dismissthe complaint.The Trial Examiner denied the motions.At theclose of the hearing, motions were granted to conform the allegationsin the pleadings to the proof.Motions were again made by the re-spondent and the Independent for the dismissal of the complaint.These motions were denied in the Intermediate Report.During thecourse of the hearing,the Trial Examiner made rulings on other mo-tions and on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On May 21, 1942,the Trial Examiner filed his Intermediate Report,copies of which were served upon all parties,finding that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce,within the meaning of Section 8(1) and (2)2The respondent's amended answer of March30, 1942,alleged that following the filingof a charge by the Unionon August13, 1940,the parties entered into an agreementfor a consent election on March 19,1941, and that the Regional Director had advisedthe respondentby letterdated Maicli22, 1941, thatpursuant to the terms of the settle-ment the charge had beenwithdrawnwith pieludiceby theUnion.It alleged furtherthatthe charges in the present pioceeding,filedon April 10,1941, are similar to theprevious charges,and that the Union is estopped fi oni litigating any of the chargesieferied to in the prior case.The supplemental answer, filed on April 9,'1942,alleged that,in consideration of therespondent's enteiing into anagreementwith the Union onMay 10, 1941,the Unionagreed towithdraw the piesent charges and agreed not to prosecute them nor assert anyclaims with respect to acts occurring-,prior toMay 10, 1941. Italso alleged that inview of these facts the Union is estopped from prosecuting the charges uponwhich thepresent proceeding is based,and askedthatthe complaint be dismissedwe shall disposeof these contentions after our discussion herein of the unfair laborpractices.After all parties had completed the presentation of testimony,the Trial Examinerrequested the respondent to produce certain witnesses and documentaiy evidence con-ceining pay rollsThe respondent refused to accede to the request and the Trial Exam-iner issued subpoenas,in response to which one witness testified.The respondent, inprotest against the action of the Trial Examiner in calling for witnesses and requestingevidence,withdrew and did not participate in the final day of the hearing0 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDaand Section 2 (6) and (7) of the Act.He recommended that therespondent cease and desist therefrom, that it withdraw all ' recog-nition from and disestablish the Independent, and that it make wholeWilliam Santora for loss of pay by reason of two discriminatorylay-offs.The respondent and the Independent filed exceptions to the Inter-mediate Report and briefs in support of the exceptions, and requestedpermission to argue orally before the Board.Pursuant to notice, ahearing for,the purpose of oral argument was held on July 9, 1942, be-fore the Board in Washington, D. C. The respondent, the Independ-ent)/and the Union were represented by counsel and participated inthe argument.The Board has considered the briefs and exceptionsand, insofar as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT.Emerson Radio & Phonograph Corporation, a New York corpora-tion with its principal office in New York City, is engaged in the,manu-facture, sale, and distribution of radios, phonographs, and related'products., It purchases processed materials consisting of condensers,coils, and chassis pans.During the year 1941 its purchases and saleseach exceeded $5,000,000.Seventy-five percent of its processed mate-rials was purchased outside.the State of New York and seventy-fivepercent of its finished products was sold and shipped to places outsidethe State of New York. The respondent concedes that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, andLocals 430, 434, and 1206 thereof, affiliated with the Congress of In-dustrial Organizations, and Independent Employees Association ofEmerson Radio, unaffiliated, are labor organizations which admit tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn the fall of 1939 employee Anne Glaser commenced talking withother workers in the respondent's plant about improving their work-ing conditions.On about October 23, 1939, Glaser joined the Union. EMERSON RADIO & PHONOGRAPH CORPORATION617She mentioned this fact to several employees, including Lillian Clinchand.Grace Costa, working supervisors whose status will be discussedhereinafter.On Monday, November 6, Glaser was requested by herforeman to go to the office of John J. Catalano, the respondent's plantmanager.According to the uncontradicted testimony of Glaser, whichwe credit, Catalano, in.a friendly manner, told Glaser that he under-stood that she was quite dissatisfied with things in the plant.Glaserreplied : "That is very funny. I have been working here for a littleover five years and you have never noticed my dissatisfaction be-fore....Don't tell me that it is a secret that I joined the C. I. 0."Catalano suggested that they "put that aside for a while" and stated,"Perhaps there is some way we can-fix this.We don't need any unionsto fix it; we know each other well enough to discuss this by our-selves . . . I think I, can arrange to see that you might get a raise."Glaser replied that "if the worst came to the worst we needed some sortof organization," but that if the company wanted to avoid outside,influence, she thought something could be worked out.Later thatday, her foreman sent her back to see Catalano who repeated that.he thought something could be worked out.When Glaser told himthat'there were approximately one hundred girls in her category, whohad worked at least 4 years and could not receive more than 40 centsan hour, Catalano said that' if Glaser would forget those people, hewould see that they received a raise, and asked if she would then"forget everything else."Glaser said that she would not give Catalanoany promise but that if things could be straightened out, they would"let everything else go at that."During the first part of 1940 a number of additional employees,joined the Union, among them Robert Vlack, Winchard Dee, WilliamSantora, and Domeneck Farraro.Vlack testified, without contradic-tion,' and we credit his testimony, as did the Trial Examiner, that onJuly 25, Catalano called him into the office, conversed with him brieflyabout his work, and asked Vlack if it was true that Vlack was tryingto organize the shop against him.Vlack replied that he was tryingto organize the shop to get better wages. Catalano asked why Vlackhad not seen him about the wages, and then inquired about the Unionand about the number of employees who had joined it, volunteeringthat he-had heard-the Union was "going strong in the shop" and hada "definite membership."He asked if Vlack could get together theunion people from the test department, where Vlack worked, so thatCatalano could talk with them and see if he could not work out some-thing with them.Vlack replied that he would do his best. Catalanoadded that if an outside union came in, it would take control of the'Except as otherwise indicated,the findings hereinafter made are based upon uncon-troverted testimony,which we credit,as did the Trial Examiner. 618DECISIONSOF NATIONAL LABORRELATIONS BOARDshop and the employees trying to organize the Union would findthemselves "out in the street."He suggested that Vlack reconsiderbefore going any further' with his union activity, s' id that the Unionwas not necessary in the shop and he would like to ."squash" it, thathe could perhaps work out some means of increasing the wages of theemployees in the test department without the necessity of having aunion, and asked Vlack to mention this possibility to the "boys" whenlie suggested the meeting.4That afternoon, while Vlack was working at his bench, Catalanocame to hifn and asked if he had arranged the meeting with the unionemployees.When Vlack replied that he had not had a chance to seeall thepeople, Catalano suggested that Vlack see them by the follow-ing lunch period and try to arrange a meeting for the evening of thenext day, Friday.On Friday morning Catalano again approachedVlack about the meeting and was informed that the men did not wantto speak with Catalano.Friday afternoon Vlack was approached by John Avezzano, whosejob at the plant was variously characterized by the respondent's offi-cials as safety director, chief monitor, and recreational advisor.5Avezzano told Vlack that he was "a very good friend" and was goingto give Vlack "a straight tip about some things."He mentioned, ac-cording to Vlack's uncontradicted testimony, that Vlack was wastinghis time trying to organize the shop and that he might get a betterjob at the plant, paying up to $30 a week, if he ceased his union activ-ity and listened to what Catalano had to sty.He added that a jobmight even be made for Vlack, that he realized Vlack was not satis-fied with his superior, Shannon, and that he [Vlack] might be able toget a department of his own. Avezzano added that Vlack should lookout for himself, rather than worrying about other people, and thathe would get nothing for his effort to organize the ship. ,Prior to that time the Union had been distributing outside theplant various mimeographed leaflets, entitled "Plain Talk," all ofwhich were unsigned.However, on that day, the Union distributeda leaflet entitled "Plain Talk-Extra" which was signed by Vlackas chairman, pro ten, and by six other employees.This leaflet an-nounced that the Union had a majority in the respondent's two keydepartments, test and final test, and urged all employees to join.Onthe following Monday, July 29, Avezzano asked.Vlack to form a unionin the shop which would have no outside connections.Vlack re-IAvezzano was on a salary basis, "was in change of the safety measures that had tobe taken in the place, . . . saw to it that the aisles were kept clear [and] told the lineforeman about anything that may be jutting out into the aisles and jeopardizing thesafety of people walking in the aisles"He also arranged games and other athleticand social activities for the respondent's employeeswe find that Avezzano occupieda' position in which he represented the respondent in its relations with employees. EMERSON RADIO & PHONOGRAPH CORPORATION619plied that he did not believe an inside union would be any good; thatit'-would be wasting time and effort to organize such a union "if theboss had his fingers in it."Shortly thereafter, Bernard Frank, the respondent's assistant fac-tory manager, sent employee William Santora, who was at work inthe final test department and whose name was carried on the unionleaflets distributed on July 26,to see Catalano.Santora went toCatalano's office where Catalano said to Santora, "Bill, I hadn't real-ized you were here so long. I looked up your record and you havea pretty good record . . . What do you want to do in life? .. .What are 'our ambitions? Santora said his ambitions were rathervague.Catalano then went on: "Did you ever go to college? .. .Are you interested in engineering?"Santora replied that he hadnot gone to college but-that he was interested in engineering.Cata-lano said that he might see Santora later.Although he did see himlater,there was no further conversation of this nature.We find thatCatalano's conversation with Santora was for the purpose of holdingout to him promise of personal advancement as an inducement toabandon the Union.At about the same time Mario Thomas"Bellavia, a departmentforeman,spoke to employee Frances Santora,the wife of WilliamSantora, as she was leaving work for that day, and according to hertestimony, said that she was well dressed but that theunion buttonshe was, wearing did not, "suit" her.Santora replied that she "loved"itand was"crazy" about it.Bellavia testified that at that timehe did not know whether it was legal for the employees to wear unionbuttons and that he talked with his employees about a "lot of things,"includingunion affairs.Although he denied expressing "anyopinion"regarding unions and denied telling any girl"to take offa C. I. O. button," he was not asked about the statement attributedto him by Santora.The Trial Examiner found Santora to be acredible witness, and we find that Bellavia made the statement at-tributed to him.One morning during July or August a sheet of paper was circulatedamong the employees by Josephine Usenza, a working supervisor,and her brother-in-law, Dominick Usenza, who was an assistant tothe foreman, for the purpose of obtaining signatures of those whofavored an inside union.After lunch on that day, Josephine Usenzatold employee Florence Weiss that "they were thinking about makinga company union,"or an inside union, without any "outside influ-ences," and that she wanted Weiss to sign a paper to indicate that shewas in favor of a company union.Usenza said she knew that Weisswas a friend of the Santoras and that they were active in the Union,but that Weiss should nQt be influenced by what they told her and 620DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she would come back the next day for. the signature.Weiss alsotestified without contradiction that after she had joined the Unionon August 6, Mario Catalano,John J. Catalano's brother,a workingsupervisor who "was running a cabinet line," assigned Weiss to dif-ficult.work rarely given to girls.WhenWeiss complained about theassignments,Mario Catalano asked why she wasangry and alsoteased her about a large white button she wore which bore the inscrip-tion "EmersonOrganizingCommittee."Weiss demonstrated thedifficulty of her job, showed Catalano how both her arms were verybadly scratched, and told him that she had been placed there to bepunished because she had joined the Union.Catalano walked awaybut returned in a few minute's and said that Weiss should transfer thatafternoon to' different work at the packing table.During the after-noon Catalano told Weiss that he was surprised to know that shehad joined the Union,that he did not think she would get anythingthrough the Union,and that he hoped she would get out of it,.Healso told her to take off the button she was wearing.About July 1940 Anne Glaser was made a,working supervisor underMario Bellavia.Shortly thereafter,Lillian Clinch,another work-ing supervisor,told Glaser she could'not understand the sudden out-burst of C. I. O. activity in the-plant and asked Glaser how she feltabout it.Glaser answered that she did not have much to say.Clinchthen asked Glaser to"listen in"on the girls that worked under her,watch the ones that belonged to the Union, and see how many weresigning up.Glaser replied that she would do so. SubsequentlyGlaser told Clinch that she did not think it advisable for either ofthem, to speak to the girls about the Union since they were both insupervisory categories and that she thought any conversations thatwere,held should be in the girls'homes rather than in the,plant.As noted above,Glaser had been a union member since 1939.Oneday in August 1940 she procured a large C. I. O. organizing committeebutton and wore it into the plant.Her foreman,Bellavia,said thatshe would have to take it off.When Glaser refused,Bellavia said,"You know I am going to get in trouble over this.. .Wait here, Iwill be right back."He returned about 10 minutes later and said :"Look, Anne,I have strict orders to get that button off you or youwon't be able to be working here any more.You will have to besitting down at an operation."Glaser still refused to remove thebutton.The next morning Bellavia told Glaser that, upon ordersfrom John Catalano, Glaser should thereafter work for Clinch, andstated that somebody else would take her place as a working,super-visor.A few days later Clinch commented to Glaser,who was thenan ordinary worker,that she was "really getting scared"because theemployees were signing up for the Union and that she believed the EMERSON RADIO&PHO\OGRAPH CORPORATION621respondent would' either go out of business or move its operationselsewhere if the Union ever came into the plant.Glaser said that shedid not think that the respondent was ready to go either out of busi-ness or out of town.Clinch replied : "Well,I am just telling you andwait and see...I have heard it from a good source."Employee Lillian Weiss likewise started to wear her,union buttonat the plant in August.Whenshe first did so, Clinch said that shewas very surprised to see that Weiss was a member,asked Weiss whyshe had joined, and told her that the plant would move from thecity rather than have the C. I. 0., and that she and iilany others wouldthen lose their jobs.Commencing in July or August and continuingfor several months, Clinch spoke repeatedly along the same line toemployee,O'Connell,telling her that if the Union came in the em-ployees would have to pay dues and would work for only 6 months;and that Catalano and Abrams, the respondent's president;would seeto it that employees who "were mixed up in the union would be got-ten rid of."About the end of August Clinch asked O'Connell if shewould be satisfied with a 2-cent raise.O'Connell received the raise2 weeks later.During this campaign by the Union and the counter-drive by therespondent's supervisors and working supervisors, a different kindof button appeared at the plant. It was about 2 inches in diameterand bore the designation, "I Am Neutral."Working SupervisorsCosta, Potenza, and others wore this button while at work.In September, Mario Catalano asked employee Domeneck Farraroif he had heard about the Union and about a statement of PresidentRoosevelt that employees were to have some protection through unions.When Farraro answered in the affirmative; Catalano said "We don't,want that union.We want our own union."He-then asked Farraroto sign a piece of, paper for an independent organization.Farraro atfirst refused but later signed the piper when some of his coworkerssaid that there was "nothing to it."Soon thereafter Mario Catalano told Farraro: "Well, Domeneck,we started John Avezzano's social club . . . We want you to signit . .. John Avezzano [is] a good man; he is good for [the] company,he is honest."Catalano said that the dues for the club were 10 centsand that it provided dancing and sick benefits.Farraro refused tojoin.During that month Avezzano organized a social club, namedthe Fleeting Hour Club, in connection with his duties as recreationaladvisor.He testified that he had had it in mind a long time. TheClub rented some quarters near the plant and acquired some second-hand furniture.There it held meetings, parties, and dances, andoffered continual opportunity for drinking and various social func-tions.People who were not employees of the respondent were per- 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted to join, 'as well as all of the employees.The Club was fre--quented by supervisors and working supervisors, as well as by non-supervisory employees.We, find that the Fleeting Hour Club,although not a labor organization, was formed by a representative ofthe respondent to divert the attention of employees from the Union.In September or October of 1940, Frank Leslie, foreman in chargeof the final test department, asked William Santora why lie insistedon causing a "lot of commotion."Santora said that he was not inter-ested in causing commotion but was interested in forming a legitimateorganization by which the employees could improve their conditions.Leslie said that most of the people in the plant did not want a union,that he had belonged to a musicians' union at one time, and that allunions were rackets.At various times thereafter, Leslie wore buttonsor signs saying "Committee" or "Disorganizer" in caricature of unionbuttons.In March 1941, Louis Russo, an'assistant to Foreman Bellavia anda working supervisor, told employee Debra Shapiro that he had defi-nite information that if the Union succeeded in getting into the plant,the respondent would move.' He said that Abrams, the respondent'spresident, was then out of town looking for i new location.At aboutthe same time, Clinch asked employee Carmella Bullara what the girlsin the C. I. O. wanted. Bullara told her that the girls wanted betterconditions.Clinch replied that she thought they had very good con-ditions and that she did not see why Bullara had joined the Union.On February 27, 1941, the Union filed a petition with the Board'sRegional Office asking for an investigation and certification as exclu-.sive representative of the- respondent's production employees.OnMarch 19 the respondent, the Union, Wand International Brotherhoodof ElectricalWorkers, herein called the I. B. E. W., which had fileda petition for certification in October 1940, signed an agreement bywhich they consented to the coi duct of an election by the Board'sRegional Director on April 2, 1941.On about March 19, Jack Lankes, a working supervisor, ordered somebuttons from a firm recommended to him by Avezzano. The buttonsso ordered were 21/8 inches in diameter, with an orange background andblack letters thereon.Each button bore in large capital letters thewords "Vote for Neither."Underneath this caption there was a sloganwhich varied as between buttons. The different slogans were : "No Out-side Union Influence," "Raises Without Strikes," "I Can Think ForMyself," "A Steady Job is My Security," and "Don't Double Cross OurJimmy."Lankes distributed the buttons among various employees,including working supervisors, asking each person to sell the buttonsthroughout the plant for 10 cents each.He explained that he did notwant either the Union or the I. B. E. W. to get in the plant and pre- EMERSON RADIO & PHONOGRAPH CORPORATION623ferred, in case any union was necessary, an inside group consisting onlyof employees of the respondent. Several hundred buttons were thusdistributed.Among those who sold or wore them were about 18supervisors and working supervisors.When Clinch asked employee O'Connell if she would wear one of theibuttons, and O'Connell hesitated, Clinch said that if the Union wonthe election, the respondent was going to move out of New York Cityto Brookline, Massachusetts, and that those employees who wore thebuttons would be given raises and better jobs while those who refusedwould be "pushed around" and eventually "they would get rid" ofthem.O'Connell nevertheless refused.When employee Branniganlikewise refused, Clinch said to her:"Well, if you do not wear thebutton the manager and the Company will think that you are in theUnion."Clinch also told Brannigan that if the Union won the elec-tion, the respondent would move away and the employees would alllose their jobs.Potenza,a working supervisor, left her place on thesubassembly of Unit No.1 and went into the cabinet department ofthat unit, where she asked those employees to buy buttons.While shethus sold her buttons and collected the money,Foreman Blumenfeldwas standing about 10 feet'away in the center aisle.When working supervisor Joe Piagintini asked employee Kiernanto wear a button, he told Kiernan,,"We do not want to see any out-siders or C. I.O. come in here,"and asked Kiernan if lie wanted to "seethe C. I. O. in."When employee Medici was given a button one morn-ing by a coworker and commenced to wear It, Mario Catalano told herto take it off "because they had designated a certain time in the after-noon at which 'ev'er'yone was going to put their buttons on."Medicidid as requested.That afternoon Catalano and about 20 other em-ployees in the department simultaneously started wearing their but-tons.When Russo was selling buttons, employee Shapiro, a memberof the Union, called him over and said she wanted to buy one. Russosaid he could not sell her any because she belonged to the C. I. O.Also in March,after some of the "Neither"buttons had been dis-tributed, Tom Chiavolino, an employee in the stockroomand Ben-jamin Rothstein, a working supervisor, had some leaflets multigraphedon orange paper in order to attract the interest of the people wearingthe orange "Vote For Neither" buttons.Rothstein paid for thempersonally, but was partially reimbursed by Lankes out of fundsrealized from the sale of the "Neither"buttons and contributions re-ceived as a result of a' request made in one of the leaflets.The leafletswere distributed outside the plant at different times by Rothstein,Lankes,Russo, Potenza,Mario Catalano, and other working super-visors, as well as by ordinary employees. 624 1 DECISIONSIOF NATIONAL LABOR RELATIONS BOARD,The leaflets so 'distributed consisted of anti-union propaganda 6They raised the fear of excessive union dues,assessments,and strikes,and suggested that the respondent's employees already received unusu-ally steady employment,and enjoyedgoodworking conditions, auto-matic raises,training,and special work for those who became in-capacitated.They repeated some of the phrases on the orange but-tons, urged the employees to vote "Neither",in the coming election,and said : "Contact your `orange'button salesman or salesgirl andmake further small contributions in order to spread the truth."During the late afternoon of April 1,representatives of the Union,the I. B.E.W., and the Board'sRegional Office met in the office ofthe respondent's president to arrange the details of the election to beheld on the followingday.Afew minutes after 5'o'clock,during theregular working time for thefactory, Vlack andBarnett, the repre-^entatives of the two unions,left the office to go to the men's roomnear the unit-supervised by Foreman Blumenfeld.While en routethey saw a group of girls,wearing the orange"Neither"buttons,hastily leaving the plant.The girls left their work- without punchingthe time clock.The union representatives returned to the meeting inAbrams' office and reported_the occurrence to Abrams and to theBoard representative.Abrams thereupon excused himself from themeeting and did not return.The representatives of the unions and theBoard then went downstairs to the street where they saw the girls,whom the union representatives had previously observed leaving work,in the process of distributing to the departing employees copies ofthe above-described orange leaflets containing anti-union propa-ganda:They returned to Abrams' office where the -Board's representa,tive telephoned the Board's Regional Director. -After informing herof the events just witnessed,he told the union representatives thatthe election was being called off. It is clear from the record, and wefind, that the respondent had excused these girls from work to allowthem to arrive early at the exit and distribute the "Vote Neither"propaganda described above.At about 7:50 on the morning of April 2, Avezzano,several work-ing supervisors,including Joe and Irene Piagentini,Chloe Potenza,9,"Did you ever watch a little boy blow up a balloon?He blows and blows and blowsand blows and each time he blows lie holds it away from him smiles,and invariably istempted to blow just once more.What happens-the balloon bursts,the hot air is gonewiththe wind, and the little boy sits down and cries."_Another leaflet commenced .-"And when the balloon burst, the little boy sat down and cried-and how he cried . . .Yehudi wrote the famous proverb-By their hot air ye shall know them.' 11(Threecheers for Yehudi)The beautiful orange buttons are replacing many union buttons.The third leaflet was entitled:"Who Has the'Crying Towel.'"The draftsmanship ofthe leaflets suggeststhat theywere prepared by propagandists rather than by inexperi-enced waiters such as Chiavohno and Rothstein. IEMERSON RADIO & PHONOGRAPH CORPORATION.625Grace Costa, Benjamin Rothstein, and Louis Russo, and a number ofreject; relief, and repair girls appeared at the entrance to the respond-ent's plant carrying signs bearing some of the anti-union slogans pre-viously publicized by the orange buttons and leaflets. Later that morn-ing,, the Board's Regional Director sent a telegram to the respondentasking that a notice be posted to inform employees that the electionscheduled for that day had be6n postponed by the Regional Director.The respondent maintained at the hearing that it was not respon-sible for the anti-union conduct of its working supervisors, such asClinch, Irene Piagintini, Costa, Usenza, Potenza, Mario Catalano,and similar working supervisors in the respondent's plant will there-fore be considered.The respondent's production department consistsof six units or lines, each of which contains about 135 employees.Overeach unit is a foreman who is responsible directly to the plant managerfor the operation of his unit.The units are similar, each consisting ofa subassembly, a main line, a cabinet department, a test department,and a packing department.Over each of these subunits there is usu-ally a working supervisor who is directly responsible to, the foremanand who does both supervisory and manual work in his or her subunit.Under the working supervisors there are relief girls, repair girls, andreject girls who relieve the employees on the line, repair broken parts,and help salvage materials.These jobs involve some moving about inthe subunit.They are sometimes combined with each other and, inpart, with the job of a working supervisor.The majority of the em-ployees have stationary positions at the benches which form the majorline in each unit.-Working supervisors each day take the attendance of employees intheir respective units and maintain a place either at the main bench,or,on a separate bench, where they keep the books necessary for suchclerical work.They also pass on to the employees orders received fromthe foremen, which include orders determining the rate of production.In addition, the working supervisors instruct'new employees in-theperformance of their operations.They keep a general watch over allthe employees and suggest corrections or improvement in the variousoperators' manner of work. If they are unable to handle a problem,they go to the foreman of the unit for assistance.The working super-visors are generally responsible for the flow of work and in particularfor the maintenance of materials and supplies. This includes orderingmaterials, sometimes going after materials, and frequently placingniaterials near the operators who are using them.When a change inmodels is made, the working supervisors sometimes make sample setswhich the girls on the line follow as models. The respondent's pro-duction manager testified that a working' supervisor is a "trouble481039-42-vol. 43-40 9'626DECISIONS OF NATIONAL LABOR RELATIONS BOARDshooter of the line when something is wrong" and that "he sits thereand sees that the line runs smoothly. . . .He sees that the partic-ular group of people are fed right"with materials,but he does nothave any authority.Althoughworking supervisors have on occasionrecommended employees for raises or transfers,they do not have au-thority tograntraises or make transfers out of their own subunits.In addition to their supervisory work, they also do manual work insubstituting when necessary for absent employees,in giving relief toemployeeswho needrestperiodsin addition to the regular 10-minuterest periods,and in assisting with the repairwork andsalvage ofmaterials.Such, work takes a substantial part of.their time but variesconsiderably in different-situations.In-the spring of 1941, girls com-menced workon the benches at 36 cents per hour, and it was possiblefor them to attain a maximum of 44 cents per hour through automaticincreases.Relief, repair,and rejectgirlsusually received 46 cents anhour during this period,and workingsupervisors began at 48 cents anhour.It thus appears that the working supervisors perform both manual.and supervisory work.-They are the management's first contact withthe general employees and are regarded by the latter as supervisors.They are part of the'rather familiar category known not only'as work-ing supervisors but also as leaders,pushers,crew foremen,and straw-bosses.It is clear that the working supervisors in this case have muchmore supervisory authority than the"lead men"who "by reason oflong experience were skilled in handling new jobs and hencedirectedthe set-up of the work,"and for whose actions management is respon-sible.7Furthermore,in this case,the acts of the respondent's factorymanager,assistant factory manager, and various foremen clearly re-vealed to all employees the anti-union program which the respondent,espoused.The working,supervisors,in performing similar acts,merelyemulated the example set by the management,and, in doingso, thusacted for the respondent .8The respondent contends that because the working supervisors wereeligible to membership in the Union and because they were not ex-'eluded from the unit agreed upon'in the consent election agreement,the respondent is not responsible for their conduct.There is no meritin this contention.Unions may admit supervisory employees to mem-bership if they so desire,but this does not alter the relationship of thesupervisory employees to the employer and to the other employees.( InternationalA iociationofMaclaniists, Tool and Die Maters Lodge No.3T,etcV.National Labor Relations Board,311 U S72 'Cf.Wilson&Co, Inc V National TaborRelations Board,120 F (2d) 411 (C C _A8) . MatterofTennesseeCopper CompanyandTextile Workers Organizing Committee,9N. L. It. B 117;Matter ofWard Baling CompanyandCommittee for Indust) ial Organization,S N L R 13 5588Neie Idea, Inc v National Labor Relations Board,117 F (2d) 517(C C. A. 7). EMERSON RADIO & PHONOGRAPH CORPORATION -627The employer escapes no responsibility, by virtue of such membership,for acts performed by its employees when acting as management repre---entatives.9Nor does the agreement of the parties to include super-visory employees within a unit of non-supervisory employees for thepurpose of the consent election relieve the respondent of liability forthe unfair labor practices committed by such supervisory employees.This is especially true since the employees in question were carryingout the policies of the respondent, as expressed by its factory'manager,assistantfactory manager, and foremen.The non-supervisory em-ployees were never informed of any limitation upon the authority ofthe working supervisors whom they considered to be representativesof the respondent and whoseactionsconformed to the pattern estab-lished by the respondent.10The events related above reveal the respondent's policy towardthe Union.As early as November 1939, Plant Manager Catalanoattempted to discourage Glaser's interest in the Union by promisingto get her a raise and by urging her to forget the other employeeswho were similarly situated.Some months later, aftermore em-ployees had joined the Union, Catalano utilized the same tactics withVlack, requesting that the latter arrangea meeting ofthe union em-ployees in his department so that Catalano could discuss with themthe possibility of raises without the necessity of havinga union.When Catalano's efforts failed, Avezzano undertookto convinceVlack of the futility of belonging to the Union and suggested per-sonal gainswhich Vlack might obtain if he withdrew from the Union.After Vlack's name had appeared on a leaflet distributed by theUnion, Avezzano suggested to him that he form an "inside" union toreplace the Union.Shortly thereafter, the respondent's assistantfactorymanager sent William Santora, whose name had also ap-peared on the leaflet, to Catalano, who evinced an unprecedentedinterest in Santora's welfare and future plans for the purpose, aswe have found, of discouraging his interest in the Union..When these measures failed to stem the interest of 'employeesin the Union, certain of the respondent's working supervisors at-tempted to initiate an inside union by obtaining signatures of em-ployeeswho favored such an organization. Employee FlorenceWeiss, who had been asked to sign the paper and who thereafterwore a large union button in the plant, was assigned to difficult work;and-Glaser, who had been made a supervisor, was demoted after9 SeeInternational Association of MachinistsandMatter of Tennessee Copper Companycited in f n8 supra; Matter of SwiftitCompanyandAmalgamated Heat Cutters andButcher Woilmen of North America,30 N. L. R B. 550;Matter of Decatur Iron it SteelCompanyandSteelWorkers Organizing Committee,29 N. L R. B. 104410Cf.Matter of Iowa Electric Light and Power CompanyandInternationalUnion ofOperating Engineers, Local 275, affiliated with the A. F. of L ,38 N L It B 1124 628DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDrefusing to remove a union button she was wearing.Working super-visor Clinch urged Lillian Weiss to withdraw from the Union, aftershe appeared wearing a union button, and repeatedly warned O'Con-nell of the dire results she might expect if union activity continued.The Fleeting Hour Club, although falling short of the intended"inside" labor organization, was designed, as the Trial Examinerfound, to "make the employees happy" and to serve as a substitutefor the Union.The action of the working supervisors in wearing the z"I AmNeutral" buttons during the summer of 1940, and in wearing andselling to other employees the orange colored "Vote For Neither"buttons immediately after the agreement for the election of April 2,1941; was consummated, constitutes a clear form of interference bythe respondent with the rights of its employees, as does its actionin permitting employees to leave the plant early to distribute anti-union literature. , The latter two incidents were especially coercivesince, because of the impending election, the strictest impartialitywas required of the respondent and its supervisory employees forwhose acts it must be held accountable.It is clear, and-we find, that the respondent, by the above-describedcourse of conduct, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Domination of and interference with- the formation and admin-istration of 'the IndependentDuring the morning of April 2, 1941, a group of anti-union em-ployees, Frank Curcio, William Jerlat, Charles Schusteritch, RobertCurcio, Pat DeMarco, Gregory Riglizio, John Cardello, ' and PatCardello,met in the respondent's maintenance department on thesecond floor and decided to get petitions signed which they couldpresent to the factory manager in an effort to obtain information as.to why the scheduled election had been called off.A number of em-ployees, includingMargaret Ritz, a stock clerk ; Helen Ehrgott[Neustadt], a relief-repair-clerical girl who ranked slightly aboveline employees ; Piagentini, formerly a working supervisor but at'this time an ordina'ry' worker; Curcio; Pat Cardello, and others,circulated petitions during the rest of the morning and 'requestedthat as many employees as possible meet near Catalano's office atnoon.They secured more than 370 signatures which they later pre-sented to Catalano and-then to Abrams, who read to them the tele-gram from the Regional Director.That afternoon 25 to 40 em-ployees left the plant, with Abrams' permission, and conferred with-i EMERSON RADIO & PHONOGRAPH CORPORATION629the Regional Director.She made an appointment for them to seea Field Examiner on the following day, and they returned to theplant.On the same day, Rothstein, and others associated with the"Vote For Neither" group, distributed one of their orange circularsurging opposition to the Union.When Curcio and his associates left work that afternoon theyassembled in a bakery shop across the street from the plant wherethey had refreshments and discussed their plans.About 30 em-ployees were thus assembled, including Ritz, Ehrgott, and Jerlat.The group discussed what they would say at the coming meetingwith the Board's Field Examiner and also considered the questionof leadership among themselves.Curcio said that since he had thusfar taken the initiative, he would volunteer to act as president.Ritz,Ehrgott, and Castine likewise volunteered to act as secretary, vicepresident, and treasurer, respectively.The next morning, April 3, this group conferred with Pomer-ance, a Field Examiner, at the Board's Regional Office. The em-ployees expressed their disappointment that the election at the re-spondent's plant had been called off and stated that their grouphad wanted to vote "neither" at the election, and still wanted to dosomething about it.Pomerance replied that a "neither group"'wouldhave no status as an organization before the Board.When Curcioasked how they could be recognized by the Board, Pomerance sug-gested that they give themselves a name.Ritz suggested the nameof "Independents," and Curcio enlarged it to "Independent Em-ployees of Emerson Radio."That night Curcio, Ritz, Castine, andJohn Cardello met at the Fleeting Hour Club.They approved plansmade by Curcio and Ritz for the borrowing of money in the namesof those two individuals from the National City Bank and for' theholding of a raffle among the respondent's employees to repay theloan.On April 4, Curcio and Ritz returned for a second conference withPomerance.Curcio asked if they did not need a charter, since theywere going to be a club.11Pomerance replied that they should askan attorney about the charter, but refused to recommend one. Cur-cio stated that they planned to hold meetings and asked if theycould hold them at the Fleeting Hour Club.Pomerance replied thatitwas immaterial where they met as long as there was no company'interference.He also gave them a copy of the Act and answeredaffirmatively when they asked if it was proper for employees toresign from membership in the Union and to join their organization.11Curcio testified"I really didn't think it was going to be a large union as it is now."This, however,is inconsistent with his testimony that they had already-obtained over350 names on their petitions and had already made plans to borrow$200 which be wassure they could repay from a raffle because he knew"itwould go over big." 630DECISIONS OF NATIONAL; LABOR RELATIONS BOARDOn April 3 or 4, Curcio asked Rothstein where he had had the "VoteFor Neither" circulars printed and was referred to the Fifth AvenueLetter Shop.Curcio and John Cardello then went to that shop onApril 4 and had mimeographed 700 copies of a leaflet entitled EMER-SON EMPLOYEES, choosing to use orange paper, the same as-thatused by the "Vote Neither" group, because they "figured" that thepeople who had "grabbed" the orange sheets before would "grab"them again.This policy of using orange paper for the Independentreleaseswas generally followed thereafter.The "Emerson Em-ployees" leaflet was distributed by Curcio, Ritz, Ann and MargaretRizzo, and by Piagentini, Costa, and Potenza, working supervisorswho had helped to distribute the preceding "neither" leaflets.Thisleaflet stated that after Abrams had been interrogated about the post-ponement of the election, a group of employees had gone to the Re-gional Office, had demanded that the election- be held as scheduled, hadconvinced the Board's representatives that a great many were sincerein not wanting outside union influence, had formed an organizationknown as "The Independent Employees Association of Emerson," andhad gotten the "green light" to go ahead. , The leaflet was signed byCurcio, Ehrgott,'Ritz, and Castine.At about the same time, Curcio asked Lankes if he would give theIndependent group the "neither" buttons for use as their first mem-bership buttons, since they then did not have any funds.Lankes ac-commodated Curcio and gave him "a couple of bags" of "neither"buttons.On April 4, Castine ordered printed 1,000 stickers on orangepaper of about the same size as the "neither" buttons.They read:"Independent Employees Association 'ofEmerson-IndependentofOutside Influence."These stickers were delivered on April 10, pastedon the "neither" buttons, and thereafter were worn by. members ofthe Independent to signify their allegiance.Not only ordinary employees, but-also working supervisors par-ticipated in the ^vearing of the "neither" buttons thus converted intoIndependent buttons.Commencing not later than May 14, Clinchwore such a button at the plant for at least several weeks.Likewise,William Atkins, who was then a packer supervising several employeesand who thereafter became a working supervisor, wore one for severaldays after the postponement of the election.On April 5, employees Curcio, Ritz, Ehrgott, Castine, Jerlat, the,two Cardellos, Robert Curcio, Alberti, Talarico, and Scavron held'their second meeting in the Fleeting Hour Club.They ratified theprinting of the stickers for the buttons, voted to print 700 membershipcards and 500 raffle books, and made arrangements for the distributionof cards and buttons and the waging of membership and publicitycampaigns, EMERSON RADIO & PHONOGRAPH CORPORATION', 631On April 7,Curcio andRitz appliedfor loans of $108each from theNationalCityBank of New York for useby theIndependent.Thatnight theIndependenthad another meeting in the Fleeting HourClub at which Curcio read a letter proposedby thepublicity committeefor distribution.It was signed by Chiavolino,Jerlat; and others.The letter was approved,mimeographedon orange paper,and releasedthe next day to the employees at the factory.It statedthat theIndependent was "not just another balloonfull of hotair," and thatit "originated with Emerson employees. . .suggestedand approvedby the Labor Board."The letter emphasized several points, thelast of which was:Some people might call this Association a company union.Thereisno such thing as a company union. . .The IndependentEmployees Association of Emerson will have all theadvantagesof a union,but none of itsdisadvantages.This leaflet and three others were distributed by a number of em-ployees, including Lankes and John Carclello.The latter workedas a'cabinet finisher and also as a -guard or watchman for the re-spondent.His job was to stand at the stairway exit of the plant, asthe employees left work, to see,that theydepartedin an orderlymanner, and also to see that no one not working for the respondententered the plant at that time by way of the exit. It was whileCardello was so engaged,standing at the stairway on the respondent'sproperty,that he distributed these four Independent leaflets to theemployees who were leaving.Although Cardello was not a super-visor, his distribution of the leaflets is to be attributed to the re=spondent since he did so in the usual course of his duties on com-'pany, time and premises,and presumably,with the knowledge ofthe respondent.-During its campaign for members, the Independent received ad-ditional help from the respondent through the working supervisors.Thus,one morning soon after April 2, the repairman on the 'No. 2unit, in the presence of Schenkenberger,the line,foreman, com-menced soliciting signatures on the Independent'sorange member-ship cards before the employees started to work at 8:30 and'continued thereafter while the employees were at workuntil about3 o'clock that afternoon.Whenhe asked employee D'Abelle to signshe refused.When he again asked her,about 30 minutes later, sheagain refused, -saying that she had already joined the Union andwould be a hypocrite if she signed the orange card.The girl nexttoD'Abelle also' refused to sign.When she did so, not only therepairinan,but alsoWorking Supervisor Josephine Usenza askedwhy she refused.At about the same time,Working SupervisorMario Catalano, on We No. 3 unit,told employee Medici that Pat 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardello wanted to see her 'and that John Cardello would take herplace while she was gone.On thus being relieved, Medici left herplace of work and went to the other side of the line to talk to PatCardello.He had some of the Independent's membership cardswith him, told Medici that everyone was signing up with the Inde-pendent, and asked if she would care to sign one of the cards.She didso.All other employees on the line except Ferraro, who was wearinga union button, were similarly relieved and sent to see Pat Cardello.On April 10 the Union called a strike which was terminated 1month later after an agreement between the respondent and theUnion which will be discussed hereinafter.There is considerable testimony indicating that various repair,reject, and relief girls solicited employees on behalf of the Independ-ent with the knowledge and acquiescence of the working supervisorsand the foremen.As noted above, these girls ranked above theordinary employees on the line and immediately under the workingsupervisors.Their work required them to move about frequentlyduring working hours.Employees of this category were active inthe Independent. In particular, the evidence, indicates that MaryAlberti Papaccio, Ann Rizzo Dell Aquila, Margie Bonaniossa, HelenEhrgott Neustadt, Pat Barba, and Florence De Bouno at varioustimes solicited memberships, collected dues, and returned dues cardsto employees while at work and in the presence of supervisors whodid nothing to interfere with this conduct.Four of these girls testi-fied.Each admitted collecting dues but denied generally engagingin such activity during working hours and in the presence of fore-men.They maintained that such activity was confined to reliefperiods.The Trial Examiner concluded, as do we, that these repair,relief, and reject girls took advantage of their position and engagedin activity for the Independent during working hours, and that suchactivity was carried on with the knowledge and acquiescence of therespondent's working supervisors and at least some of the respondent'sforemen.In December 1941, Potenza asked Medici, according to the latter'suncontroverted testimony, why she had not joined the Independent.Medici replied that she was not interested in any union dominatedby the respondent.Potenza retorted : "Well, it can't be proven."Afew minutes later Potenza wrote a list of names on a slip of paperwhich she gave to Mary Alberti Papaccio. The latter then took thelist and, in the presence of Potenza, went down the line asking variouspeople if they had paid their dues to the Independent.The history of the Independent shows that it evolved from therespondent's long campaign against the Union. In 1940, the respond-ent had tried to prevent unionization by appeasing its leaders and EMERSON RADIO & PHONOGRAPH CORPORATION633.1.1then by forming a social club: In March and April 1941, its super-visors spent both time and money in the loosely organized "neither"group which fought the Union during the election campaign and tookthe form of a labor organization only when the election was called offand when such transformation appeared necessary for recognition asan opponent of the Union. In addition to inheriting the momentumof the "neither" group, the Independent received assistance fromsupervisors in the preparation and distribution of leaflets, and fromthe fact that working supervisors wore Independent buttons and dis-tributed the "Emerson Employees" leaflet and others.Further, theIndependent received active assistance from supervisors who joined inarguments 'with employees on its behalf, and who assisted andacquiesced in the action of relief and repair girls in engaging in.Independent business on company time. It is clear that the Inde-pendent was not only created as the respondent's instrument for oppo-sition to the Union, but has also continued to receive its support.Wefind that the respondent has dominated and interfered with the forma-tion and administration of the Independent and has contributed sup-port thereto and has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.As we have noted, above, the respondent contends that the presentproceedings are barred by (1) an agreement for a consent electionentered into on March 19,1941, pursuant to which the Board's RegionalDirector notified the respondent that charges previously filed had beenwithdrawn with prejudice; and (2) an agreement between the re-spondent and the Union on May 10, 1941, for the settlement of a strike,in consideration for which,- the respondent claims, the Union agreednot to prosecute the charges upon which this* proceeding is based.There is no merit in the contention. It has been our practice to giveeffect to such agreements only where no further unfair labor practiceshave been engaged in by the employer and where we were of the opin-ion that the policies of the Act would be effectuated thereby. The Re-gional Director's notice that charges had been withdrawn with preju-dice contemplated that the respondent would not engage in furtherunfair labor practices.Since, as we have found above, the respondentengaged in such practices following, both agreements relied upon, we-are free to consider events occurring prior thereto.Moreover, the Board may, in its discretion, disregard an agree-ment between the parties where the purposes of the Act have not beenserved. . Here, the agreement of May 10, 1941, upon which the re-spondent relies, merely purported to settle a strike. It did not pro-vide for the disestablishment of the Independent, nor for the cessationof any other unfair labor practices.Nor was the Board or any of its 634DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives a party to the agreement.Therefore, even if we as-sume that the "Board had or should have had" notice of this agree-ment, as the respondent offered at the hearing to prove, we do notconsider ourselves bound thereby.Such settlements clearly do noteffectuate the policies of the Act.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REIIIEDYSince we have found that the respondent has engaged in, and isengaging in unfair labor practices, we shall order that it cease anddesist therefrom and take certain affirmative action designed to effec-tuate the policies of the Act..I,We have found that the respondent dominated and interfered withthe formation and administration of the Independent and contributedsupport to it.We shall order that the respondent refrain from rec-ognizing the Independent as a representative of its employees. forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditionsUpon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1. 'Local 430, United Electrical, Radio & Machine Workers of Amer-ica,C., I.0., and. Independent Employees Association of EmersonRadio are labor organizations, within the meaning of Section 2 (5)'of the Act.,i2Matter of Ingrain Manufacturing CompanyandTextileWoiAersOrganizing Com-mittee,5 N L. R B 908;Matter of Picker X-Ray Corporation, Waite ManufacturingDivision, Inc-andInternational Association of Machinists,12 N. L. R. B 1384 ;MatterofGeneralMotors Corporation and Delco-Reiny CorporationandInteinationalUnionUnited Automobile Workers of America, Local No. 1y6,14 N. L R. B 113;Matter ofAllsteel Pioduats Manufacturing Company (Inc.)andInternationalAssociationofMa-chinists Local 108,16 N L. R B.72 ; Matter of Sun Shipbuilding and Dry Dock Co.andIndustrial Union of Marine and ShipbuildingWorkersof America,38 N. L. It. B. 234Ct.Matter of Godchaux Sugars, Inc.andSugar Mill 1Vorheis' Union; Locals No.12177 andNo. 2188affiliated with the American Federation of Labor,12 N. L. R B. 568;Matter of Hope Webbing CompanyandTextileWorkers Organizing Committee of theC I. 0 , LocalNo1/i,14 N L R B 55,Matter of International Agricultural Corpora-tion,Wales, Tennessee, PlantandInteinational Union of Mine, Mill and Smelter Workers,16 N. L. R. B. 176. EMERSON RADIO & PHONOGRAPH CORPORATION6352.By dominating and interfering with the formation and adminis-tration of the Independent Employees Association of Emerson Radioand contributing support to it, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.--ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Emerson Radio & Phonograph Corporation, New YorkCity,its offi-cers, agents, successors, and assigns, shall:*1.Cease and desist from:-(a)Dominating or interfering with the administration of Inde-pendent Employees Association of Emerson Radio or with the forma-tion or administration of any other labor organization and from con-tributing support to Independent Employees Association of EmersonRadio or any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits'employees in the exercise of the right to self-organization, to form,join, or assist, labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining-or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from Independent Employees Asso-ciation of Emerson Radio as the representative of any of its employeesfor the purpose of dealing with it concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other conditionsof employment, and completely disestablish Independent EmployeesAssociation of. Emerson Radio as such representative ;(b)Post immediately in conspicuous places in its plant in New YorkCity and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1) that therespondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and (b) of this Order; and (2) 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the respondent will take the affirmative action'set forth in para-graph 2 (a) of this Order;'(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.M.R.GERARDD.REILLYtook no part in the consideration of the aboveDecision and Order._